United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2254
                                   ___________

Judson Witham,                         *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Christian County, Missouri; Christian *
County Sheriff’s Department; Joe       *
Matlock, Sheriff; Ron Cleek; Judge     * [UNPUBLISHED]
Waters; Judge Eiffert; Deputy          *
Forrester; Deputy Cowan; Kim Clark; *
Judge Orr; Pat Wright,                 *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: August 7, 2008
                                Filed: August 18, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Judson Witham appeals the district court’s1 dismissal with prejudice of his 42
U.S.C. § 1983 complaint for failure to comply with a court order. Having carefully



      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
reviewed the record and considered Witham’s arguments on appeal, we find no basis
for reversal, and we affirm the district court’s judgment. See 8th Cir. R. 47B.
                        ______________________________




                                       -2-